Citation Nr: 1600835	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an eye disorder, to include bilateral astigmatism, right eye closing vein, bilateral macular degeneration, bilateral pseudophakia, and bilateral non-proliferative diabetic retinopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1955 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the service connection claims for a right eye disorder and a bilateral eye disorder.  The Board has consolidated these issues for the sake of clarity, as styled on the title page.

In March 2015, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.     

In a July 2015 decision, the Board reopened the case and remanded it for further development.  The Board instructed the RO to obtain any outstanding VA treatment records, provide the Veteran an opportunity to submit any outstanding private treatment records, and schedule the Veteran for a VA eye examination to identify all eye disorders present, determine whether they are congenital diseases or defects, and provide an opinion as to whether they had their onset during service or were otherwise related to service.  

The Veteran's VA treatment records were queried in August 2015, and the results showed only VA examination reports.  Through a September 2015 letter, the Veteran was afforded an opportunity to submit outstanding private treatment records.  He did not identify any additional records.  The Veteran was afforded a VA eye examination later that month, and the examination report was responsive to each of the Board's inquiries.  A supplemental statement of the case was subsequently issued.  The Board thus finds that there has been compliance with its July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).        

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that none of the Veteran's diagnosed eye disorders had their onset in service or are otherwise related to any injury or circumstance of service. 


CONCLUSION OF LAW

The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by January 2012 and February 2013 letters, which were sent to the Veteran prior to the adjudication of the claim in May 2013. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and post-service, private treatment records.  The Veteran has not identified any outstanding treatment records that are pertinent to his claim.  

The Veteran was afforded a VA eye examination in September 2015.  As the report of the VA examination is based on the Veteran's medical history, describes the eye conditions in sufficient detail so that the Board's decision is a fully informed one, and is responsive to all inquiries contained in the Board's July 2015 remand directives, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   
   
In March 2015, the Veteran was afforded a Board hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The undersigned also suggested the submission of favorable evidence, such as private medical records pertaining to the Veteran's current eye disorders and a private nexus opinion relating the Veteran's current condition to his extensive viewing of radar screens in service.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

Analysis

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Per VA regulations, congenital or developmental defects such as refractive error are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90.  However, if superimposed injury or disease occurred, the resultant disability may be service connected.

VA must give due consideration to all pertinent lay and medical evidence in a case where a claimant is seeking service connection.  38 U.S.C.A. § 1154(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

No eye conditions or injuries were noted on the Veteran's August 1955 entrance examination report and accompanying report of medical history.  The Veteran was noted to have uncorrected 20/30 vision at that time.  An August 1959 reenlistment examination report likewise did not identify any eye conditions, and noted uncorrected 20/20 vision.  Additional periodic examination reports from the Veteran's active service period do not identify any eye injuries or disorders, and only note refractive error.          

According to the December 1974 report of medical history at separation from service, numerous health issues and injuries are noted, but none of them pertain to the eye or eyes.  The Veteran indicated that he did wear glasses, and that he had vision in both eyes.  The accompanying December 1974 retirement examination report did not identify any eye conditions or eye disorders.  The Veteran was noted to have vision corrected to 20/20 in both eyes.     

The Veteran's private treatment records include a November 1992 assessment of bilateral macular degeneration, a November 1993 diagnosis of bilateral age-related macular degeneration (stable), June 1998 diagnoses of compound hyperopia astigmatism, presbyopia and dry macular degeneration, June 1999 diagnoses of presbyopia and macular degeneration, left eye (OS) greater than right eye (OD), an August 2000 assessment of macular degeneration, and an April 2002 diagnosis of recurrent choroidal neovascularization, left eye.  

April 2002 and January 2003 private treatment records reflect that the Veteran underwent two focal laser surgeries.  According to a September 2002 letter from Dr. R.K., the Veteran returned for follow-up evaluation and treatment for macular degeneration with choroidal neovascularization.  Dr. R.K. noted that funduscopic evaluation showed drusen with reticular RPE changes in the right macular, as well as a new area of grayish RPE and subretinal hemorrhage along the nasal margin of the disciform scar in the left eye.  Dr. R.K. recommended focal laser surgery in the hopes of stabilizing the disciform process in the left eye.  Additionally, a July 2006 evaluation from Dr. R.K. noted decreased vision in both eyes due to macular degeneration.  

In a May 2008 letter, Dr. S.W. stated that he had been treating the Veteran since 2004, and that the Veteran had suffered from diabetes for more than 10 years.  Dr. S.W. stated that, in spite of good glycemic control, the Veteran's diabetes had caused vascular compromise, resulting in several additional problems that included visual decline.    

Private treatment records dating from 2008 to 2012 continued to show ongoing treatment for the same conditions discussed above (see, e.g., April 2012 private treatment note indicating a past medical history of cataracts and macular degeneration), as well as treatment for non-proliferative diabetic retinopathy.  

In the Veteran's December 2013 substantive appeal, he reported using cleaning solvents in service without eye protection, and additionally asserted that he may have been exposed to radiation while stationed in Roswell, New Mexico and this radiation exposure may have caused his subsequent eye problems.  At the Veteran's March 2015 Board hearing, he asserted that the radar screens he constantly viewed in service from 1971 to 1975 caused his later eye problems.  In a subsequent, March 2015 letter, the Veteran further stated that he had been given prescription glasses while working as an air traffic controller in service in the 1970's, and that his vision continued to deteriorate throughout the years following service.  He reported that, in December 2014 and March 2015, his ophthalmologist orally informed him that his work as a radar operator could have been a contributing factor in his condition today, but the ophthalmologist would not put his medical opinion in writing. 

The Veteran was afforded a VA eye examination in September 2015.  The examiner noted that the Veteran had previously been diagnosed with bilateral macular degeneration (in 1992), right eye pseudophakic cataracts (July 2015), left eye pseudophakic cataracts (2000), and non-proliferative diabetic retinopathy (in September 2015).  The examiner summarized the history provided by the Veteran, including his reported exposure to a cleaning solvent in the 1960's which got into his eyes, as well as exposure to radar screens as a radar technician in the 1970's.  The examiner identified current diagnoses of bilateral macular degeneration, bilateral moderate non-proliferative diabetic retinopathy, and bilateral pseudophakia.  She noted that none of these conditions was congenital.  For each of the three diagnoses provided, the examiner opined that these eye disorders were not related to service.  She explained that the Veteran's corrected vision was 20/20 in each eye according to his separation examination report, and that there were no complaints, treatment, or diagnoses related to macular degeneration, cataracts, or diabetic retinopathy during service.  

With respect to macular degeneration in particular, the examiner explained that the risk factors for the development of this condition included poor diet, race, cardiovascular disease, elevated cholesterol, age, family history, smoking, and obesity.  She noted that the Veteran had reported a history of smoking for 50 years, and that he did not develop macular degeneration until later in life.   

The examiner also opined that none of the diagnosed eye disorders (bilateral macular degeneration, bilateral moderate non-proliferative diabetic retinopathy, and bilateral pseudophakia) were related to the Veteran's credible report of exposure to cleaning solutions or work as a radar operator.  The examiner reasoned that there was no medical literature linking exposure to chemicals on the front surface of the eye or exposure to radar screens with the currently-diagnosed eye conditions.

As a preliminary matter, the Board notes that the Veteran's refractive error, which has been present during the appeal period (see, e.g., April 2012 private treatment note diagnosing myopia, regular astigmatism, and presbyopia), is not eligible for service connection because VA does not compensate for refractive error disorders.  See 38 C.F.R. § 4.9.  Moreover, there is no evidence of any superimposed injury or disease on this refractive error in service.  The Veteran's service treatment records note varying degrees of refractive error and confirm the Veteran's March 2015 report of needing glasses in service; however, they do not contain evidence of any eye injury or other non-refractive error eye disorder in service. 

Second, as to the Veteran's claim for a right eye closing vein, the Board notes that the RO denied service connection for this condition in a September 1975 rating decision, citing the lack of a current diagnosis.  As this condition has likewise not been diagnosed during the current appeal period, the first requirement for service connection (i.e. the existence of a current disability) has not been met, and therefore service connection cannot be granted for this condition.   

Turning to the Veteran's currently diagnosed, non-refractive error eye disorders, including bilateral macular degeneration, bilateral moderate non-proliferative diabetic retinopathy, and bilateral pseudophakia, there is no competent evidence showing that any of these conditions had their onset in service or are otherwise related to the circumstances of the Veteran's service.  As to the Veteran's first theory of causation, namely that he was exposed to radiation while stationed in Roswell, New Mexico, and that this radiation exposure led to his current eye disorders, the Board finds that the Veteran is not competent to report exposure to radiation.  There is no other evidence of record indicating that he may have been exposed to radiation in service.  

Regarding the Veteran's second and third theories of causation, he is competent to report that he was exposed to cleaning solutions in service that got into his eyes and that, during a later period of service, he was exposed to radar screens.  Indeed, the Board finds him to be credible in these reports.  Nevertheless, the Veteran is not shown to be competent to opine that those credibly-reported exposures and circumstances in service caused his current eye disorders.  The etiology of the Veteran's eye disorders is of too complex a nature to be identified and addressed by a layperson without the necessary expertise in this field.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board is likewise not competent to make an independent determination as to the etiology of the Veteran's bilateral macular degeneration, bilateral moderate non-proliferative diabetic retinopathy, and bilateral pseudophakia, and instead relies on the competent medical examiner's conclusions where, as here, they are based on a review of the record and on the history reported by the Veteran, and are supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

There is no other competent evidence of record that demonstrates a nexus between the Veteran's circumstances of service and his currently diagnosed eye disorders.  Although the Veteran reported that, in December 2014 and March 2015, his ophthalmologist orally informed him that his work as a radar operator could have been a contributing factor to his current eye conditions, the ophthalmologist would not put this medical opinion in writing.  The Veteran was afforded an opportunity to secure this medical opinion on remand in July 2015, but none was received.  As such, the only competent evidence of record pertaining to the third element of service connection (i.e. the "nexus" element) is the negative opinion offered by the September 2015 VA examiner. 

As a final matter, the Board notes that the Veteran has been diagnosed with type II diabetes mellitus (see, e.g., April 2010 private treatment note).  However, as he is not service connected for this condition (see, e.g., May 2013 rating code-sheet), service connection for non-proliferative diabetic retinopathy on a secondary basis is not available for consideration in this case.       

Given that the only competent evidence addressing the nexus requirement of the Veteran's claim is unfavorable, the evidence preponderates against a finding that any of his currently diagnosed, non-refractive error eye disorders (i.e. bilateral macular degeneration, bilateral moderate non-proliferative diabetic retinopathy, and bilateral pseudophakia) are related to his active service.  As such, service connection is not warranted.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an eye disorder, to include bilateral astigmatism, right eye closing vein, bilateral macular degeneration, bilateral pseudophakia, and bilateral non-proliferative diabetic retinopathy, is denied. 



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


